Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the amendment and remarks filed on 22 March 2021.
Claims 1-15 are presently pending for examination.
Allowable Subject Matter
2.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Again, it is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.  As it is Applicant’s right to continue to claim as broadly as possible their invention.  It is also the Examiner’s right to continue to interpret the claim language as broadly as possible.  It is the Examiner’s position that the detailed functionality that allows for Applicant’s invention to overcome the prior art 
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response, and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 7-8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Shen et al., U. S. Patent Publication No. 2006/0050862 in view of Agbabian et al., U. S. Patent No. 7383534 and further in view of STREET et al., U. S. Patent Publication No. 2018/0332117.

Regarding claim 1, Shen discloses a method for updating a configuration object, the method comprising: acquiring an update configuration file (see Shen, ¶ [000121]); 
Although Shen discloses the invention substantially as claimed, it does not explicitly disclose and a pre-stored historical configuration file.
Agbabian teaches pre-stored historical configuration file (see col. 11 lines 35-45). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Agbabian with that of Shen in order to efficiently track object configuration updates so to have history of the all the changes made in the past.
Although the combination of Shen-Agbabian discloses the invention substantially as claimed, it does not explicitly disclose wherein the configuration update is applied to an edge computing device wherein the configuration object comprises an instance for processing information in the edge computing device.
STREET teaches wherein the configuration update is applied to an edge computing device wherein the configuration object comprises an instance for processing information in the edge computing device (see STREET, ¶ [0060] and [0062]). It would 

Regarding claim 2, Shen-Agbabian teaches wherein the acquiring an update configuration file comprises: receiving an update configuration instruction; deserializing the update configuration instruction to determine a download address of the update configuration file (see Shen, ¶ [0159]); and downloading the update configuration file from the download address (see Shen, ¶ [0158]).

Regarding clam 7, Shen discloses an apparatus for updating a configuration object, the apparatus comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor (see Shen, fig. 6A and ¶ [0096]), cause the at least one processor to perform operations, the operations comprising: acquiring an update configuration file (see Shen, ¶ [000121]); determining a to-be-updated configuration object based on the update configuration file (see Shen, ¶ [0202]); determining whether the to-be-updated configuration object is processing information (see Shen, ¶ [0203] and [0207]); and updating, in response to determining that the to-be- updated configuration object is processing information, the to-be-updated configuration object based on the update configuration file in response to any one of following conditions being met: the information is processed or a preset duration has elapsed since the update configuration file being acquired (see Shen, ¶ [0122] and [0135]).

Agbabian teaches pre-stored historical configuration file (see col. 11 lines 35-45). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Agbabian with that of Shen in order to efficiently track object configuration updates so to have history of the all the changes made in the past.
Although the combination of Shen-Agbabian discloses the invention substantially as claimed, it does not explicitly disclose wherein the configuration object comprises an instance for processing information in the edge computing device.
STREET teaches wherein the configuration object comprises an instance for processing information in the edge computing device (see STREET, ¶ [0060] and [0062]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of STREE with that of Shen-Agbabian in order to efficiently tailored configuration object update to specific device type.

Regarding claim 8, Shen-Agbabian teaches wherein the acquiring an update configuration file comprises: receiving an update configuration instruction; deserializing the update configuration instruction to determine a download address of the update configuration file (see Shen, ¶ [0159]); and downloading the update configuration file from the download address (see Shen, ¶ [0158]).


Although Shen discloses the invention substantially as claimed, it does not explicitly disclose and a pre-stored historical configuration file.
Agbabian teaches pre-stored historical configuration file (see col. 11 lines 35-45). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Agbabian with that of Shen in order to efficiently track object configuration updates so to have history of the all the changes made in the past.
Although the combination of Shen-Agbabian discloses the invention substantially as claimed, it does not explicitly disclose wherein the configuration object comprises an instance for processing information in the edge computing device.


Regarding claim 15, although Shen discloses the invention substantially as claimed, it does explicitly disclose wherein the configuration object is an instance of class. Agbabian teaches wherein the configuration object is an instance of class (see Agbabian, col. 19 lines 31-33). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Agbabian with that of Shen in order to efficiently track object configuration updates so to have history of the all the changes made in the past.
6.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Agbabian in view of STREET as applied to claim 1 above, and further in view of Ikemoto, U. S. Patent Publication No. 2006/0143716.
Regarding claim 3, although Shen-Agbabian-STREET discloses wherein the update configuration file (see Shen, ¶ [0121]), it does not explicitly disclose comprises an update device permission list; and the method further comprises: determining whether the update device permission list comprises an identifier of a currently connected device; and disconnecting a current connection, in response to determining that the update device permission list does not comprise the identifier of the currently connected device.


Regarding claim 9, although Shen-Agbabian-STREET teaches wherein the update configuration file (see Shen, ¶ [0121]), they do not explicitly disclose comprises an update device permission list and the operations further comprise: determining whether the update device permission list comprises an identifier of a currently connected device and disconnecting a current connection in response to determining that the update device permission list does not comprise the identifier of the currently connected device.
Ikemoto teaches  comprises an update device permission list (see Ikemoto, ¶ [0016]); and the operations further comprise: determining whether the update device permission list comprises an identifier of a currently connected device; and disconnecting a current connection, in response to determining that the update device permission list does not comprise the identifier of the currently connected device (see Ikemoto, ¶ [0034]-[0036]). Same motivation utilized for claim 3 equally applies as well to claim 9.

s 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Agbabian in view of STREET as applied to claim 1 above, and further in view of Cullen,  U. S. Patent Publication No. 2005/0021622.
Regarding claim 4, although Shen-Agbabian-STREET disclose the invention disclose wherein the method further comprises: determining whether a configuration object processing the request is being updated (see Shen, ¶ [0122]); and processing, in response to determining that the configuration object processing the request is being updated, the request after the configuration object processing the request is updated (see Shen, ¶ [0135]), they do not explicitly disclose receiving a request from a device, the request comprising at least one of a message publishing request or a message subscription request.
Cullen teaches receiving a request from a device, the request comprising at least one of a message publishing request or a message subscription request (see Cullen, ¶ [0009]-[0010]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Cullen with that of Shen-Agbabian-STREET in order to provide dynamic messaging between subscribers and publishers.

Regarding claim 10, although Shen-Agbabian-STREET disclose determining whether a configuration object processing the request is being updated (see Shen, ¶ [0122]); and processing, in response to determining that the configuration object processing the request is being updated, the request after the configuration object processing the request is updated (see Shen, ¶ [0135]), they do not explicitly disclose wherein the 
Cullen teaches wherein the operations further comprise: receiving a request from a device, the request comprising at least one of a message publishing request or a message subscription request (see Cullen, ¶ [0009]-[0010]); Same motivation utilized for claim 4 equally applies as well to claim 10.

8.	Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Agbabian in view of STREET in view of Ikemoto as applied to claim 3 above, and further in view of Cullen,  U. S. Patent Publication No. 2005/0021622.

Regarding claim 5, although Shen-Agbabian-STREET-Ikemoto disclose wherein the update device permission list (see Ikemoto, ¶ [0016]); the method further comprises: receiving, in response to determining that the update device permission list comprises the identifier of the currently connected device, a message publishing request from the currently connected device (see Ikemoto, ¶ [0034]-[0036]), they do not explicitly discloses comprises publishing topic information corresponding to the identifier of the device; and the message publishing request comprising a message content and a message topic; determining whether the message topic matches the publishing topic information; and publishing, in response to determining that the message topic matches the publishing topic information, the message topic and the message content.


Regarding claim 6, although Shen-Agbabian-STREET-Ikemoto disclose wherein the update configuration file comprises an update message forwarding information list, and update message forwarding information in the update message forwarding information list (see Ikemoto, ¶ [0016]) comprises a target topic and one of following: a destination topic or a destination configuration object; and the method further comprises: creating a target configuration object based on the update message forwarding information list (see Ikemoto, ¶ [0034]-[0036]). They do not explicitly disclose wherein in response to determining that the published message topic is same as the target topic, the target configuration object forwards the published message content to any one of following: a queue for storing messages of the destination topic, and a queue for storing messages of the destination configuration object.


Regarding claim 11, although Shen-Agbabian-STREET-Ikemoto disclose wherein the update device permission list (see Ikemoto, ¶ [0016]) comprises publishing topic information corresponding to the identifier of the device; and the operations further comprise: receiving, in response to determining that the update device permission list comprises the identifier of the currently connected device (see Ikemoto, ¶ [0034]-[0036]). They do not explicitly disclose a message publishing request from the currently connected device, the message publishing request comprising a message content and a message topic determining whether the message topic matches the publishing topic information and publishing, in response to determining that the message topic matches the publishing topic information, the message topic and the message content.
Cullen teaches a message publishing request from the currently connected device, the message publishing request comprising a message content and a message topic (see Cullen, ¶ [0028]); determining whether the message topic matches the publishing topic information (see Cullen, ¶ [0038]); and publishing, in response to determining that the message topic matches the publishing topic information, the message topic and the 

Regarding claim 12, although Shen-Agbabian-STREET-Ikemoto discloses wherein the update configuration file comprises an update message forwarding information list (see Ikemoto, ¶ [0016]), and update message forwarding information in the update message forwarding information list comprises a target topic and one of following: a destination topic, or a destination configuration object; and the operations further comprise: creating a target configuration object based on the update message forwarding information list (see Ikemoto, ¶ [0034]-[0036]), they do not explicitly disclose wherein in response to determining that the published message topic is same as the target topic, the target configuration object forwards the published message content to any one of following: a queue for storing messages of the destination topic or a queue for storing messages of the destination configuration object.
Cullen teaches wherein in response to determining that the published message topic is same as the target topic, the target configuration object forwards the published message content to any one of following: a queue for storing messages of the destination topic or a queue for storing messages of the destination configuration object (see Cullen, ¶ [0042], [0075] and [0077]). Same motivation utilized for claim 5 applies equally as well to claim 12.

Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444